Citation Nr: 1709391	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-23 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fort Harrison, Montana


THE ISSUE

Entitlement to an increased rating in excess of 30 percent for post-concussion/trauma headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976. 

This appeal to the  Board of Veterans' Appeals (Board) arose from  a June 2009 RO rating decision.  The Veteran timely perfected an appeal.

In December 2013, the Board granted an increased rating of 30 percent for service connected post-concussion/trauma headaches and denied a rating in excess of 30 percent for this disability.  The Veteran appealed that portion of the December 2013 Board decision that denied a rating in excess of 30 percent for the service connected disability at issue to the United States Court of Appeals for Veterans Claims (Court).

In a July 2014 decision, the Court, granted a  Joint Motion for Partial Remand (Joint Motion) filed by representatives for the Veteran and the VA Secretary, vacating  the portion of the December 2013 Board decision that denied a rating in excess of 30 percent for post-concussion/trauma headaches, and remanding that matter to the Board for consideration pursuant to the directives of the Joint Motion. In December 2014, the Board, in turn, remanded the matter to the agency of original jurisdiction (AOJ) for development consistent with points raised in the Joint Motion. 

In July 2015, the Board again remanded the claim for further evidentiary development.  

For reasons expressed below, the claim on appeal is, again, being remanded to the  AOJ. VA will notify the Veteran when further action, on his part, is required.



REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

The Veteran was last afforded a VA examination for evaluation of  his service-connected headaches in February 2015.  At that time, the  examiner indicated  that the Veteran experienced characteristic prostrating attacks of migraine/non-migraine headache pain once every month.  However, in a July 2016 letter, the Veteran stated that he experienced headaches nearly every day.  

Notably, in July 2015, the Board remanded this claim to, inter alia, obtain further comment  for the February 2015 VA examiner as to the  severity of the Veteran's headaches, including impact of the Veteran's headaches on his employment, in light of statements dated in February 2015 by the Veteran's employer.

In an October 2015 addendum opinion (completed prior to receipt of the Veteran's July 2016 letter stating that he experiences headaches about once per day), the examiner stated that the Veteran's subjective reports of headaches are from other causes and do not represent  an increase in service-connected disability.  The examiner indicated that headaches may be attributable to sinusitis.  As such, the examiner opined  that post-concussion headaches should not have any impact on employment.  

No explanation for the clinician's conclusions was provided.  Such is particularly curious given that, on February 2015 VA examination, the examiner did not differentiate between service-connected headaches and nonservice-connected headaches, and there is otherwise no medical indication as to whether such differentiation is possible.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998) .

Given the above, to include more recent evidence indicating a possible worsening of the Veteran's disability the  Board thus finds that a new VA examination is warranted to ascertain the current severity of the Veteran's service-connected post-concussion/trauma headaches.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that an examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Notably, such examination will allow the examiner to address whether it is medically possible to distinguish the effects of service-connected post-concussion/trauma headaches from any other headaches, to include those attributable to any nonservice-connected disability, to include sinusitis.

The Veteran is hereby advised that failure to report for the scheduled examination, without good cause, may well result in denial of his claim for increase.  See 38 C.F.R. § 3.655(b) (2016).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility. 

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period). The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other action deemed warranted prior to adjudicating the claim on appeal.  Adjudication of the claim should include consideration of whether  "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, all private (non-VA) records documenting treatment for headaches.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3. After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for the Veteran to undergo VA examination for evaluation of his service-connected post-concussion/trauma headaches.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should render specific findings as to the  extent, frequency and severity of the Veteran's post-concussion/trauma headaches.   In doing so, the examiner should render all appropriate findings responsive to the applicable criteria for evaluating the disability, to include whether the Veteran experiences migraine-type headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

If it is determined that the Veteran has headaches associated with any nonservice-connected disability, to include sinusitis,  the examiner should indicate whether it is medically possible to distinguish those headaches from  the service-connected post-concussion/trauma headaches; and clearly explain why or why not.

Also, based on the examination results, and review of the record-to particularly include the February 2015 statements from the Veteran's employer and the April 2015 statement of the Veteran-the examiner should discuss the impact of the Veteran's post-concussion/trauma headaches on his employment.
 
All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file any copy(ies) of correspondence referencing the date and time of the examination-preferably, any notice(s) of examination-sent to him by the pertinent medical facility.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claim for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  

Otherwise, adjudicate the claim on appeal l in light of all pertinent evidence (to particularly include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an  SSOC that includes clear reasons and bases for all determinations, and afford them an  appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the  benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

